DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I, isobutylene as repeat unit I, and a benzimidazole crosslinker, claims 1, 2, 4-6, 8-13, 18-20, 22-28 and 30  in the reply filed on 31 May 2022  is acknowledged.
Claims 3, 7,  14-17, 21, 29 and 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
The elected species of benzimidazole crosslinker is allowable. The search has been extended to nonelected species of ethyleneamine, and  claims 14 and 15 are  rejoined and fully examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8-15, 18-20, 22-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, 5, 14 and 28  improperly recite the Markush group  in the form of  “selected from A, B and  C”,  which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  A proper Markush groups may be recited as  "...selected from the group consisting of A, B and C" or  "...selected from A, B or C." See MPEP § 2173.05(h). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 11, 12, 14, 15, 18-20, 22, 23 and 25  are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by US2017/0073569A1 (Reddy), which is listed in Applicant’s information disclosure statement.
Regarding claims 1, 2, 4-6, 14 and 15,  Reddy teaches a composition comprises  a maleic anhydride copolymer, an amine crosslinker and a polymer viscosifier including ethylene glycol monomer ([0003], [0119]), which meets the claimed polyethylene glycol. 
Reddy teaches that the copolymer comprises repeat unit of isobutene and maleic anhydride ([0008]), which meets the claimed repeat unit I and II, respectively, and the amine crosslinker includes tetraethylenepentamine ([0011]), which meets the claimed ethyleneamine. 
Regarding claim 8,  Reddy teaches isobutene repeat unit and maleic anhydride repeat unit alternate in the copolymer ([0084]).
Regarding claims 11 and 12,  Reddy teaches the amount of the polymer viscosifier including polyethylene  glycol can be an equal concentration to that of the maleic anhydride copolymer and amine crosslinker ([0119]), and the concentration of the maleic anhydride copolymer and amine crosslinker can be 20%  and the weight ratio of the copolymer and amine can be 1:1([0088], [0092]), thus the combined concentration of   the copolymer and the polyethylene glycol is about 30 wt.% (i.e., 10 wt% copolymer plus 20 wt.% of polyethylene glycol viscosifier), which meets the claimed amount.  
Regarding claims 18-20,  Reddy teaches the alternative embodiment of ethyleneamine crosslinker thus meets the claims.
Regarding claims 22 and 23,  Reddy teaches  the composition has a basic pH and  sodium hydroxide  is added to make the copolymer water soluble ([0091], [0115] and [0130]).
Regarding claim 25,  Reddy teaches  the composition include an aqueous carrier ([0090]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy.
The teachings of Reddy are set forth above. 
Regarding claims 13 and 28,  Reddy teaches the concentration of the maleic anhydride copolymer and amine crosslinker can be 30%  and the weight ratio of the copolymer and amine can be 2:1([0088], [0092]), thus the amount of the copolymer is about 20%, which meets the claimed amount of copolymer. 
Reddy teaches that the polymer viscosifier including polyethylene  glycol can be a less concentration than that of the maleic anhydride copolymer and amine crosslinker ([0119]), thus the amount of polyethylene glycol is less than 30 wt.%, which encompasses the claimed amount of 10 wt.%  of claim 13 or 5 to 15 wt.% of claim 28. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include polyethylene  glycol at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding  claim 24 and 28, Reddy teaches that the composition has a basic pH  of about 11 ([0091]), which abuts the claimed range.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
 Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).

Claims 9, 10, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy  in view of US Patent 4425241 (Swanson) as evidenced by “Calcium Chloride – A guide to Physical Properties” of Occidental Chemical Corporation.
The teachings of Reddy are set forth above. 
Regarding claims 9 and 10, while teaching polyethylene glycol viscosifier ([0119]), Reddy does not teach the instantly claimed  molecular weight of polyethylene glycol.
Swanson teaches that polyethylene glycol of molecular weight of 6000 to 20,000 is an effective viscosifier for reduction of  water loss of drilling fluid (col. 1, line 5-15 and col.2, line 14-16), which meets the claimed range and amount. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the polyethylene glycol of  molecular weight of Swanson in the composition of Reddy.  The rationale to do so would have been the motivation provided by the teachings of Swanson that to do so would predictably provide effective water loss control  (col. 1, line 5-15), which is desirable by Reddy ([0127]). 
Regarding claims 26, 27 and 30,  Reddy teaches that the composition can contain 10% of a salt such as CaCl2 ([0090]), thus a density of about 1.10 g/cm3 as evidenced by “Calcium Chloride – A guide to Physical Properties” of Occidental Chemical Corporation (Table 3b), which abuts the claimed density.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
 Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
	Reddy further teaches that the composition forms a gel  with elasticity ([0123] and [0133]).  
	Regarding the viscosity and elasticity of the composition, since Reddy  and Swanson teach the same composition comprising the same isobutene maleic copolymer, crosslinker, and polyethylene glycol in the claimed amount,  absent evidence to the contrary, one of ordinary skill in the art would have reasonable basis to expect that the claimed viscosity and elasticity would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766